Citation Nr: 0814391	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent for 
hypothydroidism with mild exophthalmia, status-post ablation. 

2.	Entitlement to an initial, compensable rating for 
patellofemoral syndrome, 
left knee.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The veteran served on active duty from February 1997 to March 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO, inter 
alia, granted service connection for hypothydroidism with 
mild exophthalmia, status-post ablation, and assigned an 
initial 10 percent rating, effective March 21, 2005; as well 
as granted service connection for patellofemoral syndrome, 
left knee, and assigned an initial 0 percent (noncompensable) 
rating, also effective March 21, 2005.  In January 2006,  the 
veteran filed a notice of disagreement (NOD) with each 
initial rating assigned.  A statement of the case (SOC) was 
issued in May 2006,  and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) later that month.

As each claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board's decision on the veteran's claim for a higher 
initial rating for hypothyroidism is set forth below.  The 
claim for an initial compensable rating for left knee 
patellofemoral syndrome is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that, in a 
February 2005 VA Form 21-526 (Formal Application for 
Compensation and Pension), the veteran raised the additional 
issues of service connection for a dermatological disorder, 
and for trace tricuspid insufficiency.  Since the RO has not 
yet adjudicated these matters, they are not properly before 
the Board.  Hence, these matters are referred to the RO for 
appropriate action.    



FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for a higher initial rating for 
hypothyroidism has been accomplished.

2.	The overall evidence indicates that, since March 21, 2005, 
the veteran's hypothyroidism with mild exophthalmia has 
involved symptoms of fatigability, constipation and mental 
sluggishness.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 30 percent initial rating for hypothydroidism 
with mild exophthalmia, status-post ablation     are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007);     
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.            § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi,               18 Vet. 
App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and Mayfield v. Nicholson, 499 F.3d 1317 
(Fed.Cir. 2007).
 
In view of the Board's favorable disposition of the veteran's 
claim for an initial rating higher than 10 percent for 
hypothydroidism with mild exophthalmia-granting the full 
benefit sought on appeal-the Board finds that all 
notification        and development action needed to render a 
fair decision on this claim has been accomplished.

II.	  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. § Part 4 (West 2002 & Supp. 2007).  When there is a 
question as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 
 
The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The 10 percent rating for veteran's hypothydroidism has been 
granted under the provisions of 38 C.F.R. § 4.119, Diagnostic 
Code 7903, for hypothyroidism. Under this diagnostic code, a 
10 percent rating is warranted when symptoms of 
hypothyroidism include fatigability, or continuous medication 
is required for control.  A 30 percent rating is warranted 
when there is present fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is assigned for symptoms 
of muscular weakness, mental disturbance, and weight gain.                   
A 100 percent rating is warranted when there is present cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness. 

The evidence of record as it pertains to hypothydroidism 
includes the report of a May 2005 VA general examination, 
which indicates that the veteran took Synthroid for an 
underactive thyroid.  The examiner noted that the veteran had 
previously had Graves' disease with hyperthyroidism and was 
given radioactive iodine.  She no longer had Graves' disease, 
and only remained on Synthroid.  On objective examination, 
the examiner indicated there was no endocrine disease, 
neurological disease, or psychiatric disease.  The diagnosis 
was provided of status-post Graves' disease, with treatment 
through Synthroid.     

A May 2005 vision examination indicated that both eyes seemed 
to protrude to some extent over the past three years.  There 
was left eye swelling and irritation five to six years ago.  
The veteran denied any eye injury, head injury, eye 
infections,  eye surgery or diplopia.  Visual acuity was 
measured at right eye uncorrected,          far 20/25, near 
20/20; right eye corrected, far and near 20/20; left eye 
uncorrected, far 20/25, near 20/20; left eye corrected, far 
and near 20/20.  The assessment was refractive disorder, with 
myopia and astigmatism; mild exophthalmia, both eyes, 
possibly related to the Graves' disease diagnosis; and ocular 
health otherwise normal in both eyes, with no residual from 
the prior left eye swelling and irritation.  

A November 2005 VA outpatient report notes fatigue due to 
hypothyroidism, and no other directly attributed symptoms.  

In the January 2006 NOD filed in regard to the initial rating 
assigned for hypothyroidism, however, the veteran stated that 
she still experienced fatigability and constipation while 
taking Synthroid for this condition.  She further alleged 
that since her medicine dosage continually had changed over 
the years and had not been controlled, she still had mental 
sluggishness with every dosage change.   Moreover, in her 
June 2006 VA Form 9, she stated that she continued to have 
manifestations of fatigability and constipation, in addition 
to problems with regulating her intake of medication.  

Considering the competent medical evidence and the veteran's 
assertions, and resolving all reasonable doubt in her favor 
(see , e.g., 38 C.F.R. §§  4.3, 3.102) the Board finds that 
the criteria for the requested 30 percent rating for 
hypothyroidism are met.

The May 2005 VA examination referenced above confirmed the 
diagnosis of hypothyroidism and requirement of medication for 
purposes of endocrine function.  While no further relevant 
symptoms were then observed,  t warrants mention that this 
evaluation was generalized in scope and did not provide 
detail on hypothyroidism in particular.  In any event, the 
veteran contends that she experiences several of the symptoms 
directly set forth under the applicable rating criteria for 
hypothyroidism at Diagnostic Code 7903 for assignment of a  
30 percent rating, consisting of fatigability, constipation 
and mental sluggishness. Her statement as to the presence of 
the claimed manifestations should be accepted as competent 
evidence of the same.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (competence of lay testimony on matters within 
personal knowledge, to include symptoms or facts observed).  
Whereas her description of the third symptom is primarily 
that manifested following changes in medication dosage, it 
may also be reasonably interpreted as a report of mental 
sluggishness attributable to the hypothyroidism itself.  In 
the absence of medical evidence to the contrary (apart from 
the limited characterization of her condition through a 
November 2005 outpatient report), and given her continuing 
statements in this regard,                           her 
description of the symptoms of service-connected disability 
should be afforded significant probative weight.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the criteria for an initial  30 percent rating under 
Diagnostic Code 7903 have, effectively, been met.


ORDER

An initial 30 percent rating for hypothydroidism with mild 
exophthalmia, 
status-post ablation is granted, subject to the legal 
authority governing the payment of compensation benefits.



REMAND

The Board's review of the claims file reveals that additional 
development of  the claim  for an initial, compensable rating 
for patellofemoral syndrome, left knee, is warranted. 

A May 2005 VA examination provided an evaluation of the 
veteran's left knee disability and indicated near normal 
range of motion in the knee, with no other objectively 
confirmed symptoms.  The diagnosis was patellofemoral 
syndrome due to patella alta.  In her January 2006 NOD and 
later correspondence, however,         the veteran has since 
stated there had been several exacerbations of her knee 
disorder, including one episode in which she was completely 
unable to exercise   the lower extremities.  It is further 
noted that approximately three-years have transpired since 
the above examination.  Thus, a more contemporaneous 
depiction of the veteran's left knee disorder is required.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.")
   
Hence, the RO should arrange for the veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in a denial of the claim for a higher initial 
rating (as the claim will be considered on the basis of 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to  the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to  the veteran by the 
pertinent VA medical facility.  

While the veteran's claim is on remand, the RO should also 
obtain and associate with the claims file all outstanding VA 
medical records.  Thus far, the record includes a November 
2005 outpatient treatment report from the Las Vegas VA 
Medical Center (VAMC) with no additional records dated up 
until June 2006, and July 2006 report from the Syracuse VAMC.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also 38 C.F.R. § 
3.159(c)(2) (2007).  Hence, the RO must obtain all 
outstanding pertinent treatment records dated since July 2006 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal, explaining that she has   a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002);          but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the       
one-year notice period).   
 
The Board is also aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Vazquez-Flores decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide,  or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
 
On remand, the RO should ensure that its notice to the 
veteran meets the requirements of Vazquez-Flores.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159. 
 
The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence,  in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include continued 
consideration of whether "staged rating" (assignment of 
different rating for distinct periods of time, based on the 
facts found), is warranted.             See Fenderson, 12 
Vet. App. at 126 .

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's left knee from the Las Vegas and 
Syracuse VAMCs since July 2006.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should send to the veteran a 
letter requesting that she provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an initial compensable rating for left 
knee patellofemoral syndrome that is not 
currently of record.

The RO should ensure that its letter meets 
the notice requirements of Vazques-Flores 
(cited to above).              In 
particular, the RO must advise the veteran 
that she may submit or request that VA 
obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life.         
She must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for evaluating 
knee disorders when there is orthopedic 
impairment (i.e., beyond the effect upon 
employment         and daily life) to 
consist of 38 C.F.R. § 4.71a,    
Diagnostic Codes 5256-5263, and that 
pertaining to evaluation for degenerative 
arthritis at 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 as another potentially 
applicable diagnostic code.  The notice 
must further inform the veteran that any 
increase in disability that is warranted 
will be determined based on diagnostic 
codes providing for a range in severity 
(from 0 percent to as much as         100 
percent).  Notify her of the types of 
medical and lay evidence she may submit 
that are relevant to her claim for 
increased compensation.  

The RO should also clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.         All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained,  the RO should notify her of 
the records that were not obtained, 
explain the efforts taken to obtain them,            
and describe further action to be taken. 

4.	After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this remand 
must be made available to the physician, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies             
(to include x-rays) should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should conduct range of 
motion testing, expressed in degrees, of 
the left knee.  In providing          the 
requested findings the physician should 
indicate whether, on examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed,                     the examiner 
should indicate the point at which pain 
begins.  In addition, after having 
considered the veteran's medical history 
and assertions, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible,                 the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

Further, the examiner should indicate 
whether there is any lateral instability 
and/or recurrent subluxation in each knee.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.	To help avoid future remand, the RO must 
ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.           See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
initial, compensable rating for 
patellofemoral syndrome of the left knee 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include continued 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), is 
warranted.

8.	If the benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
an appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
her the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


